Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 (b) and 102 rejections in the prior office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-9, 12, and 14-35 are under the examination. Claims 32-35 are new claims. 
Claim Rejections - 35 USC § 112 (b) (Indefiniteness) 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12, 14-16, 24-30 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 12 recites “(a) performing one or more nested asymmetric amplification reactions on a sample, wherein said nested asymmetric amplification reaction a target nucleic acid analyte of said plurality of target nucleic acid analytes”. 
In this regard, the claim is directed to the method of performing more than one nested asymmetric amplification reactions, one nested asymmetric amplification comprises primer sets (one primer set comprises at least three nested primers) and the three nested primer anneal to one target nucleic acid among plurality of target nucleic acid analytes.  The claim is directed to the method of detecting a plurality of target nucleic acid analytes, however, it is unclear how the reaction is performed to detect plurality of target nucleic acid analytes when the “at least three nested primers of each of said plurality of primer sets anneal to a target nucleic acid analyte of said plurality of target nucleic acid analytes”, instead of “at least three nested primers of each of said plurality of primer sets anneal to each target nucleic acid analyte of said plurality of target nucleic acid analytes”. Thus, it is unclear how steps (a) will result in one or more kinetic signatures that allow making a determination via kinetic signature curve fitting about a plurality of target analytes in the sample, and so the claim is confusing.  
Claim 15, which depends from claim 12, recites “wherein each of said plurality of target nucleic acid analytes is encoded by one or more values selected from the group consisting of a value from said signal and a value from an additional signal. The recitation as “said signal” is directed to the method of measuring one signal, whereas the method of claim 12 is directed to measuring one or more signals. In this regard, it is 
Claims 24, and 28-29, which depend from claim 12, recites “said limiting primer” or “said excess primer”. Claim 12 is directed to the method of performing one or more nested asymmetric amplification reactions on a sample with a plurality of primer sets, wherein each primer set comprises at least three nested primers; and said three nested primers comprises a limiting primer and an excess primer. Thus, the claim is directed to using plurality of limiting primers/excess primers. In this regard, it is unclear the recitation as “said limiting primer” (recited in the claims 24 and 28)/ “said excess primer (recited in the claim 29) meant only for one limiting primer/one excess primer of the method of claim 12 OR meant for all the limiting primers/all the excess primers of the method of claim 12. The claims lack proper antecedent basis referring such limitation to claim 12. 
Claim 25-26s, which depend from claim 12, recites “said at least three nested primers”. As described above, claim 12 is directed to the method of performing one or more nested asymmetric amplification reactions on a sample with a plurality of primer sets, wherein each primer set comprises at least three nested primers. Thus, the claim is directed to using plurality of “at least three nested primers” (for each primer set). In this regard, it is unclear the recitation as “said at least three nested primers” (recited in the claims 25-26) meant only for one “at least three nested primers “ (for only one primer set among plurality of primer sets) OR “at least three nested primers (in each 
Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Rejections - 35 USC § 112 (a) New Matter
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 12, 14-16, 24-30, and 34-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The amended claim 12 recites a method of detecting the presence or absence of each of a plurality of target nucleic acid analytes in a sample. The claim is directed to 
	The amended claim 26, which depends from claim 12, recites “wherein said at least three nested primers comprise at least four nested primers, wherein said four nested primers comprise two pairs of nested primers”.
	The remarked mailed on 02/24/2022 indicated that the amendments are supported by the specification and claims as originally filed, U.S. Patent application 16/051,736, now U.S. Patent Publication No. US20190032112A1, for example, at paragraphs [0042], and [0163]-[0165]. 
	The specification discloses performing nested asymmetric amplification reaction on a sample, wherein said nested asymmetric amplification reaction comprises a primer set of at least three primers; and generating the characteristic curves (see para 11, 38, 40-42 of the specification and US20190032112). The specification discloses that “The amplification reaction for the methods of the disclosure may comprise semi-nested or nested PCR reactions. In these PCR reactions, at least two sets of primers are used in at least two successive reactions” (see para 38). The paragraphs (0163-0165) of US20190032112A1 are not directed to the information of nested primers, and they are directed to the method of generating curves, and transforming the signals.
The specification does not disclose performing one asymmetric amplification reaction (or more than one asymmetric amplification reactions) comprises a plurality of primer sets, wherein each primer set of said plurality of primer sets comprises at least 
Thus, the specification lacks adequate support for this limitation. Lack of such teachings in the specification for a method of performing one or more asymmetric amplification reactions with plurality of primer sets comprises at least three nested primers or four nested primers, wherein four nested primers comprising two pairs of nested primers, the examiner was not able to identify written description for the method. 
The specification does not teach nor inherently suggest nor imply such limitation. In addition, no basis for this limitation is identified in the paper filed with the amendment on 02/24/2022. Accordingly, this is a new matter. (MPEP 2163.04 and MPEP 2163.07)
 Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 5, 18-23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile (Gentile et al. Journal of Applied Microbiology; 2012; 114; 586-594), in view of Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006). 
Gentile teaches a method of performing multiplex gene-specific linear-after-the-exponential polymerase chain reaction (LATE-PCR) assays for identifying 17 microbial pathogens (abstract).
With regard to claim 1 method steps (a-b), the claim recites a method step of adding a primer set to said sample, wherein said primer set comprises at least two primer groups pairs, wherein a first primer group of said primer set anneals to one of the target nucleic acid analytes and a second primer group of said primer set anneals to another of said target nucleic acid analytes; and at least one primer of said first primer group and said second primer group is a limiting primer.

With regard to claim 1 method steps (c-d), the claim recites measuring a signal generated during the amplification reaction and generating a kinetic signature from said measured signal; and making a determination as to whether each of said plurality of target nucleic acid analytes is present based on said generated kinetic signature. 
Gentile teaches performing amplification reactions in the method and measuring a fluorescence signal obtained during the amplification reactions for each pathogen (p 588 col 2 para 5, Figure 3). Gentile further teaches generating the signal profile for each pathogen and determining the presence of the target pathogen when the fluorescent signal is greater than the assigned threshold value of 0.2 for each pathogen in Cal Red, Cal Orange and Quasar channels (p 588 col 2 para 5 through p 589 col 1 para 1, see Figure 1 and 3), indicating generating a kinetic signature from said measured signals claim 19)
	The teachings of Gentile disclosed in Figures 3 and 1 show the method of determining the information for each target nucleic acid using the amplification data of each organism, represented it in a curve showing kinetic signatures. In this regard, the process of constructing a curve is termed curve fitting (e.g. a function of temperature and fluorescence intensity). 
	Gentile does not explicitly describe performing curve fitting of the generated kinetic signatures in determining target nucleic acid in the method.  
	Lee teaches a method of detecting amount of plurality target nucleic acids in a sample via amplified products from the target nucleic acid; and detecting a plurality of signals associated with the amplified products (see p 3 line 25 through p 5 line 6, Figures 1-2, claims 1). 
Lee taches determining an amount of target nuclei acid that comprises performing real-time in vitro nucleic acid amplification reaction (i.e. PCR amplification using primers and thermocycling) in the sample to produce amplified products from the target nucleic acid; detecting a plurality of signals associated with the amplified products from the target nucleic acid during the in vitro amplification reaction; and processing data that includes the plurality of signals associated with the amplified products from the target nucleic acid detected during the amplification reaction by performing at least one Fourier Transform calculation on the data to obtain a result; and determining an initial amount of the target nucleic acid in the sample from the result obtained in the processing step by comparing it to a calibration curve (see claims 1-19, p3 line 25 
Lee also teaches detecting signals from amplicons using standard methods appropriate from the label used (e.g., a luminometer that detects light at appropriate time intervals for the different luminescent compounds or a fluorometer that detects fluorescence at appropriate wavelengths for the different compounds), and measuring the signals in real time during the amplification reaction (see p 13). Lee further teaches using Fourier Transform based algorithm to analyze collected data for signal measurements over an amplification reaction time interval; and transforming the data via Fourier Transform calculation to a frequency components (e.g. frequency domain) (see p 13 line 21 through p 14 line 22, Figure 1, Figure 2 C, p 7 line 24-30, p 5 line 7-32). Lee teaches the curve fitting that the Fourier Transform based method performs is based upon a larger portion of the amplification signal compared to other methods that limit curve fitting to a portion of the data or signal in a predetermined range and in Fourier Transform, noise is fitted as a high frequency component of the signal (see p 8 line 11-32, claim 19, Figure 2). (Limitation of claim 33)
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have included the method of determining the plurality of signals from the target nucleic acid, as taught by Lee, in the method of measuring a fluorescence signal during the amplification reactions for each 
With regard to claim 5, which depends from claim 1, the claim recites “wherein the signal is generated by exciting a molecule that binds an amplification product”.  Gentile teaches performing LATE-PCR amplification and detecting the amplification product yielding a fluorescence signal (p 588 col 2 para 5 through p 589 col 1 para 1, see Figure 3). Gentile teaches that single stranded DNA products ultimately allow for molecular beacon (probe) hybridization across a broad range of temperature without incurring competition from a second DNA strand which enables multiplexing using both temperature and fluorescence as unique differentiators (p 586 col 2 lower through p 587 col 1). For example, Gentile teaches detecting the fluorescence signals in three 
With regard to claim 18, which depends from claim 1, the claim recites “wherein said molecule is a hybridization probe”. Insofar as this claim is meant to require amplicon detection with a hybridization probe, Gentile teaches performing the multiplex LATE-PCR amplification assay using 11 probes, 11 limiting primers and 11 excess primers and detecting amplification products (see p 588 col 2 para 2-4). This indicates having hybridization and the probes used are hybridization probes. 
With regard to claim 20, which depends from claim 1, Gentile teaches generating the signal profile as a curve for each pathogen using the fluorescent signals (p 588 col 2 para 5 through p 589 col 1 para 1, see Figure 1 and 3-4).
With regard to claim 21, which depends from claim 20, Gentile further teaches generating normalized anneal curves for each pathogen using the data obtained from the multiplex LATE-PCR sepsis assays exhibiting an exponential region, a linear region or a plateau region (see Figures 1, 3-4).
With regard to claims 22-23, which depend from claim 1, claims are directed to concentration of limiting primers. Gentile teaches that LATE-PCR is an advanced form of asymmetric PCR that utilizes limiting primers (LP) with higher melting temperatures (Tm) and lower concentrations relative to excess primers (XP) which maintain reaction efficiency (p 586 col 2). Gentile further teaches that a multitude of single stranded (ss) DNA products are produced once the LPs are exhausted and reaction product is predominantly driven by extension from the XPs (p 586 col 2). Gentile also teaches that a multitude of single stranded (ss) DNA products are produced once the LPs are .

9.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gentile (Gentile et al. Journal of Applied Microbiology; 2012; 114; 586-594), in view of Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006), as applied to claims 1, 5, 18-23 and 32-33, further in view of Putignani (Putignani et al.  Experimental Parasitology; 2011; 127: 409–417).
Claim 32, which depends from claim 1, recites “wherein said curve fitting comprises determining a slope of at least a portion of said generated kinetic signature”.
The teachings of Gentile in view of Lee, as applied to claim 1 above, are fully incorporated here.
Gentile in view of Lee does not explicitly teach that curve fitting comprises determining a slope of at least a portion of said generated kinetic signature.
Putignani teaches a method of detecting the presence of target nucleic acids (DNA of Toxoplasma gondii specimens) via PCR amplification reactions using a nested PCR assay and a fluorescent amplicon generation (FLAG) real-time PCR assay (see abstract, p 411 col 2 through p 412 col 1-2, Table 2, Figure 1, p 413 col 2). Putignani teaches analyzing the real-time PCR data obtained from the amplification products of different concentrations including generating kinetic curve and curve-fitting technique (e.g. standard curve or real-time curves) (see Figure 1, p 413 col 2, p 414 col 1 para 1). 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have included the method of determining the amplification reactions via slope of the real-time curve, as taught by Putignani, in the method of Gentile in view of Lee. Putignani teaches assessing the efficiency of the reaction and determining the different concentration of the DNA samples and a control DNA sample via their slope values (see p 413 col 2, Figure 1). Thus, it would have been obvious to have combined the method of Putignani, in the method of detecting the target nucleic acid, as taught by Gentile in view of Lee, in order to evaluate the data generated from the amplification reactions. 

10.	Claims 1, 4-5, 17-23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ongagna-Yhombi (Ongagna-Yhombi et al. Malaria Journal; 2013; 12:74, page 1-8), in view of Gentile (Gentile et al. Journal of Applied Microbiology; 2012; 114; 586-594) and Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006).
Ongagna-Yhombi teaches a method of semi-nested PCR to detect pathogen (e.g. Plasmodium falciparum) in clinical sample from a patient (abstract, p 2 col 2 para 1-3, p 3 col 2 through P 4 col 1, Figure 1). Ongagna-Yhombi teaches performing amplification reaction using three primers (i.e. U1, U2 and U4) in a single tube in the of claim 4). Ongagna-Yhombi also teaches performing semi-nested PCR amplification using a primer set that consists of three primers (i.e. U1, U2 and U4) (Figure 1B, P 3 col 2 para 2 through P 4 col 1 para 1) (Limitation of claim 17).  
	Ongagna-Yhombi teaches performing semi-nested asymmetrical PCR using the primer U1 with the concentration of 0.45 µM, primer U2 with the concentration of 0.1 µM and primer U4 with the concentration of 0.3 µM (Figure 1B). The concentration of primers U2 and U4 are in limited amount (i.e. limiting primers), and the concentration of primer U1 is in excess amount (i.e. excess primer) (also see p 6 col 1 para 1). (Limitation of claims 22-23)
With regard to claim 1 method steps (c-d), the claim recites measuring a signal generated during the amplification reaction and generating a kinetic signature from said measured signal; and making a determination as to whether each of said plurality of target nucleic acid analytes is present based on said generated kinetic signature. 

Gentile teaches detecting target pathogen species in a sample (e.g. Klebsiella pneumonia, Enterobacter aerogenes, Pseudomonas aeruginosa) via LATE-PCR amplification (p 588 col 2 para 2-4, p 589 col 1 lower through col 2 para 1, Figure 1, Figure 3-4). Gentile teaches performing the multiplex LATE-PCR amplification assay using 11 limiting primers, 11 excess primers and 11 probes (see p 588 col 2 para 2-4). 
Gentile teaches performing amplification reactions in the method and measuring a fluorescence signal obtained during the amplification reactions for each pathogen (p 588 col 2 para 5, Figure 3). Gentile further teaches generating the signal profile for each target and determining the presence of the target pathogen when the fluorescent signal is greater than the assigned threshold value of 0.2 for each pathogen in Cal Red, Cal Orange and Quasar channels (p 588 col 2 para 5 through p 589 col 1 para 1, see Figure 1 and 3), which is generating a kinetic signature from said measured signals and determining as to whether each pathogen is present based on said generated kinetic signature. (Limitation of claim 19) 
The teachings of Gentile disclosed in Figures 3 and 1 show the method of determining the information for each target nucleic acid using the amplification data of 
	Additionally, Lee taches determining an amount of target nuclei acid that comprises performing real-time in vitro nucleic acid amplification reaction (i.e. PCR amplification using primers and thermocycling) in the sample to produce amplified products from the target nucleic acid; detecting a plurality of signals associated with the amplified products from the target nucleic acid during the in vitro amplification reaction; and processing data that includes the plurality of signals associated with the amplified products from the target nucleic acid detected during the amplification reaction by performing at least one Fourier Transform calculation on the data to obtain a result; and determining an initial amount of the target nucleic acid in the sample from the result obtained in the processing step by comparing it to a calibration curve (see claims 1-19, p3 line 25 through p 5 line 6, p 7 line 1- through p 9 line 20, Figures 1-2, p 13 line 1 through p 14). Lee teaches performing the nucleic acid amplification for internal control nucleic acid to compare with signals from the amplification the target nucleic acid (see p 6 line 10-16, p 14 line 17-19 through p 15. This indicates detecting the presence of the target nucleic acid in the method.
Lee also teaches detecting signals from amplicons using standard methods appropriate from the label used (e.g., a luminometer that detects light at appropriate time intervals for the different luminescent compounds or a fluorometer that detects fluorescence at appropriate wavelengths for the different compounds), and measuring the signals in real time during the amplification reaction (see p 13). Lee further teaches claim 33)
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of detection employed by Ongagna-Yhombi with the method of measuring a fluorescence signal during the amplification reactions for each target and generating a kinetic signature to predict the presence of the target, as taught by Gentile, and the method of analyzing the signals via curve fitting by Lee, in. Ongagna-Yhombi teaches performing semi-nested PCR using uninterrupted single-tube PCR that minimizes the risk of contamination and compresses time frame to detect the DNA of the organism (i.e. approximately 1.5 hours) (p 6 col 2 para 2, p 7 col 1 para 1). Ongagna-Yhombi teaches detecting the PCR amplification product via lateral flow detection (Figure 2).  One would have been motivated to have substituted the method of determining the fluorescent signals of the amplification results in real-time assay taught by Gentile instead of the lateral flow assay taught by Ongagna-Yhombi, in order to obtain the method that provide performing the assay including detection in a single tube that would further 
Gentile does not explicitly describe performing curve fitting of the generated kinetic signatures in determining target nucleic acid in the method, as Lee does. Lee explicitly teaches the method of determining the plurality of signals associated with the amplified products from the target nucleic acid (in relation to the data of the internal nucleic acid control) during the amplification by curve fitting comprising transforming the signals (e.g. Fourier Transformation of a time domain signal) into a frequency domain representation (see p 7 line 16-19). Lee discusses the phase of detected signal data (e.g. a relatively flat beginning phase followed by an exponential phase and ending at a plateau exponential phase a well-defined curve) and teaches examples of having irregular signal data includes reactions, for example, no exponential rise in signal is detected but the signal increases relatively steadily throughout the reaction (see p 2 line 30 through p 3).Thus, it would have been obvious to have analyzed the signals via curve fitting as taught by Lee in the method Ongagna-Yhombi in view of Gentile, in order to provide a reliable method in evaluating the signal (e.g. presence of the target analyte) results from nucleic acid amplification reactions.
With regard to claim 5, which depends from claim 1, the claim recites “wherein the signal is generated by exciting a molecule that binds an amplification product”.  Gentile teaches performing LATE-PCR amplification and detecting the amplification product yielding a fluorescence signal (p 588 col 2 para 5 through p 589 col 1 para 1, see Figure 3). Gentile teaches that single stranded DNA products ultimately allow for 
With regard to claim 18, which depends from claim 1, the claim recites “wherein said molecule is a hybridization probe”. Insofar as this claim is meant to require amplicon detection with a hybridization probe. The combined method of Ongagna-Yhombi, in view of Gentile, would employ a hybridization probe as Gentile teaches employing a hybridization prove for the detection of amplified targets.  
With regard to claim 20, which depends from claim 1, Gentile teaches generating the signal profile as a curve for each pathogen using the fluorescent signals (p 588 col 2 para 5 through p 589 col 1 para 1, see Figure 1 and 3-4).
With regard to claim 21, which depends from claim 20, Gentile further teaches generating normalized anneal curves for each pathogen using the data obtained from the multiplex LATE-PCR sepsis assays exhibiting an exponential region, a linear region or a plateau region (see Figures 1, 3-4).
With regard to claims 22-23, which depend from claim 1, claims are directed to concentration of limiting primers. Claim 22 recites “wherein said limiting primer is present at a concentration sufficiently lower than the concentration of a non-limiting primer to generate a characteristic signal”. Claim 23 recites “wherein said limiting primer 
Ongagna-Yhombi teaches performing semi-nested asymmetrical PCR using the primer U1 with the concentration of 0.45 µM, primer U2 with the concentration of 0.1 µM and primer U4 with the concentration of 0.3 µM (Figure 1B). The concentration of primers U2 and U4 are in limited amount (i.e. limiting primers), and the concentration of primer U1 is in excess amount (i.e. excess primer) (also see p 6 col 1 para 1). Ongagna-Yhombi teaches obtaining a signal of PCR amplification products via later flow (Figure 2, p 5 col 1 para 1), thus, the limiting primer is present at a concentration sufficiently lower than the concentration of a non-limiting primer (i.e. excess primer) to generate a signature. Thus, it would have been obvious to one having skill in the art to use the method of determining the fluorescent signals of the amplification results in real-time assay taught by Gentile instead of the lateral flow assay taught by Ongagna-Yhombi, in order to generate a characteristic kinetic signature obtained from using a limiting primer with a sufficiently low concentration compared to that of a non-limiting primer.

11.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ongagna-Yhombi (Ongagna-Yhombi et al. Malaria Journal; 2013; 12:74, page 1-8), in view of Gentile (Gentile et al. Journal of Applied Microbiology; 2012; 114; 586-594) and Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006), as applied to 
claims 1, 4-5, 17-23 and 32-33, further in view of Putignani (Putignani et al.  Experimental Parasitology; 2011; 127: 409–417).

The teachings of Ongagna-Yhombi in view of Gentile and Lee, as applied to claim 1 above, are fully incorporated here.
Ongagna-Yhombi in view of Gentile and does not explicitly teach that curve fitting comprises determining a slope of at least a portion of said generated kinetic signature.
Putignani teaches a method of detecting the presence of target nucleic acids (DNA of Toxoplasma gondii specimens) via PCR amplification reactions using a nested PCR assay and a fluorescent amplicon generation (FLAG) real-time PCR assay (see abstract, p 411 col 2 through p 412 col 1-2, Table 2, Figure 1, p 413 col 2). Putignani teaches analyzing the real-time PCR data obtained from the amplification products of different concentrations including generating kinetic curve and curve-fitting technique (e.g. standard curve or real-time curves) (see Figure 1, p 413 col 2, p 414 col 1 para 1). Putignani further teaches determining the value of slope from each curve to evaluate the amount of target nucleic acid from the signals generated from the assay and using positive controls in the method (see Figure 1, p 413 col 2, p 412 col 1-2, p 411 col 2 para 4). 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have included the method of determining the amplification reactions via slope of the real-time curve, as taught by Putignani, in the method of Ongagna-Yhombi in view of Gentile and Lee. Putignani teaches assessing the efficiency of the reaction and determining the different 
Thus, it would have been obvious to have combined the method of Putignani, in the method of detecting the target nucleic acid, as taught by Ongagna-Yhombi in view of Gentile and Lee, in order to evaluate the data generated from the amplification reactions. 

12.	Claims 12, 15-16, 26-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Murakami et al. Tumor Biol.; 2000; 21: 224–234), in view of Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006).
With regard to claim 12, the claim is directed to a method of performing one or more nested asymmetric amplification reaction on a sample using a plurality of primer sets, wherein each primer set comprises at least three nested primers. 
With regard to claim 12 method step (a), Murakami teaches a method of detecting two squamous cell carcinoma antigen (SCCA) genes (i.e. SCCA1 and SCCA2) by performing asymmetric semi-nested reverse transcription (RT) PCR assay in the samples obtained from invasive cancer tissues of uterine cervix (abstract, p 225 col 2 para 2-3). Furthermore, Murakami teaches that SSA2 gene has been found with the SSCA1 gene, SCCA1 and SCCA2 sequences share 92%of the residues overall with identical secondary structure (see p225 col 1 para 2, Figure 2). In Figure 2, the sequences SSCA1 and SSCA2 show shared sequences, which can be considered almost identical. Murakami teaches performing the first asymmetric PCR using one set of primers, for example, using 400 ng of sense primer A and 50 ng of anti-sense primer 
Murakami further teaches performing asymmetric semi-nested RT PCR using the asymmetric PCR products including the use of 5 ng of inner antisense primer D (see p 226 col 1 para 2). The teachings of Murakami indicate the use of a primer set of at least three nested primers, and three nested primers anneal to a target nucleic acid analyte (e.g. SSCA1 cDNA). Furthermore, the teachings of Murakami show using at least four nested primers in one sample (e.g. primers A, B, C and D), wherein said four nested primers comprise two pairs of nested primers (e.g. first pair with primers A, B, and D; and second pair with primers A, C and D) (Limitation of claim 26)
With regard to claim 12 method steps (b-c), Murakami teaches detecting amplification product via fluorescence energy transfer technique using universal amplisensor to quantitate the copy numbers of both SSCA1 and SSCA2 mRNA (abstract, p 226 col 2 para 1-2). Murakami further teaches determining the sensitivity of the fluorescent-PCR based detection in asymmetric semi-nested PCR using amplisensor primer (see p 226 col 2 para 1-2, Figure 1). Murakami teaches observing the fluorescent signal for each reaction (see Figure 1 b). Murakami teaches that the Amplisensor primer has fluorescein on one strand and Texas red on the other strand. 
With regard to the limitation of using a using a plurality of primer sets, wherein each primer set comprises at least three nested primers, the teaching of Murakami includes performing one or more nested asymmetric amplifications on a sample a plurality of primer sets (see Fig 2, p 226 col 1 para 1-2, see above). For example, performing asymmetric nested asymmetric amplifications using two primer sets in one sample: First primer set with primer A, B and D; and second primer set with primer A, C and D (see Fig 2, p 226 col 1 para 1-2, see above). 
With regard to claim 12, Murakami teaches measuring amplification reaction via fluorescence signal obtained during asymmetric nested PCR, however, Murakami does 
	Lee teaches a method of detecting amount of plurality target nucleic acids in a sample via amplified products from the target nucleic acid; and detecting a plurality of signals associated with the amplified products (see p 3 line 25 through p 5 line 6, Figures 1-2, claims 1). 
Lee taches determining an amount of target nuclei acid that comprises performing real-time in vitro nucleic acid amplification reaction (i.e. PCR amplification using primers and thermocycling) in the sample to produce amplified products from the target nucleic acid; detecting a plurality of signals associated with the amplified products from the target nucleic acid during the in vitro amplification reaction; and processing data that includes the plurality of signals associated with the amplified products from the target nucleic acid detected during the amplification reaction by performing at least one Fourier Transform calculation on the data to obtain a result; and determining an initial amount of the target nucleic acid in the sample from the result obtained in the processing step by comparing it to a calibration curve (see claims 1-19, p3 line 25 through p 5 line 6, p 7 line 1- through p 9 line 20, Figures 1-2, p 13 line 1 through p 14). Lee teaches performing the nucleic acid amplification for internal control nucleic acid to compare with signals from the amplification the target nucleic acid (see p 6 line 10-16, p 14 line 17-19 through p 15. This indicates detecting the presence of the target nucleic acid in the method. 

Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have included the method of determining the plurality of signals from the target nucleic acid via generating curve fitting, as taught by Lee, in the method of detecting the target nucleic acid analytes through asymmetric nested amplification reactions, as taught by Murakami. Murakami teaches performing more than one asymmetric nested amplification reactions using a plurality of nested primer sets comprising pairs to nested primers and detecting the reactions via fluorescent PCR-based detection system. However, Murakami does not 
 Lee explicitly teaches the method of determining the plurality of signals associated with the amplified products from the target nucleic acid (in relation to the data of the internal nucleic acid control) during the amplification by curve fitting comprising transforming the signals (e.g. Fourier Transformation of a time domain signal) into a frequency domain representation (see p 7 line 16-19). Lee discusses the phase of detected signal data (e.g. a relatively flat beginning phase followed by an exponential phase and ending at a plateau exponential phase a well-defined curve) and teaches examples of having irregular signal data includes reactions, for example, no exponential rise in signal is detected but the signal increases relatively steadily throughout the reaction (see p 2 line 30 through p 3). Thus, it would have been obvious to have included the method of Lee in the method of Murakami, in order to provide a reliable method in evaluating the signal results from nucleic acid amplification reactions. 
With regard to claims 26-27, Murakami teaches using at least three nested primers (i.e. primer A, primer B and primer C) that comprise at least four nested primers (i.e. primer A, primer B, primer C and primer D), wherein said found nested primers comprise two pairs of nested primers bind to SCCA1 (e.g. a pair of primer A and B, and a pair of primer A and primer C) (see p 226 col 1, Figure 1). 

13.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Murakami et al. Tumor Biol.; 2000; 21: 224–234), in view of Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006), as applied to claims 12, 15-.
Claim 34, which depends from claim 12, recites “wherein said curve fitting comprises determining a slope of at least a portion of said generated kinetic signature”.
The teachings of Murakami in view of Lee, as applied to claim 12 above, are fully incorporated here.
Murakami in view of Lee does not explicitly teach that curve fitting comprises determining a slope of at least a portion of said generated kinetic signature.
Putignani teaches a method of detecting the presence of target nucleic acids (DNA of Toxoplasma gondii specimens) via PCR amplification reactions using a nested PCR assay and a fluorescent amplicon generation (FLAG) real-time PCR assay (see abstract, p 411 col 2 through p 412 col 1-2, Table 2, Figure 1, p 413 col 2). Putignani teaches analyzing the real-time PCR data obtained from the amplification products of different concentrations including generating kinetic curve and curve-fitting technique (e.g. standard curve or real-time curves) (see Figure 1, p 413 col 2, p 414 col 1 para 1). Putignani further teaches determining the value of slope from each curve to evaluate the amount of target nucleic acid from the signals generated from the assay, and using positive controls in the method (see Figure 1, p 413 col 2, p 412 col 1-2, p 411 col 2 para 4). 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have included the method of determining the amplification reactions via slope of the real-time curve, as taught by Putignani, in the method of Murakami in view of Lee. Putignani teaches assessing the . 
14.	Claims 14, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Murakami et al. Tumor Biol.; 2000; 21: 224–234), in view of Lee (Lee et al. WO 2006/138679 A2, publication date of 28 December 2006) claims 12, 15-16, 26-27 and 34-35 above, further in view of Pierce (Pierce et al., Proc. Natl. Acad. Sci. USA; 2005; 102; 24: 8609-8614).
Claims 14, 24, and 28-29, which depend from claim 12, are directed to a concentration-adjusted melting temperature, or concentration of the limiting primer and excess primer. 
Claim 30, which depends from claim 12, is directed to performing a melting curve analysis. 
Murakami in view of Lee does not explicitly teach concentration-adjusted melting temperature the limiting primer and excess primer, and performing a melting curve analysis.
The teachings of Murakami in view of Lee, as applied to claim 12 above, are fully incorporated here.
Pierce teaches methods of PCR detection and analysis of nucleic acids using primers in limiting and in excess amounts (p 8610 Table 1). In Table 1, Pierce teaches claim 30). Pierce also teaches using limiting primer that has a concentration-adjusted Tm that is equal to or greater than the excess primer or non-limiting primer (e.g. Tm of limiting primer- Tm of excess primer ≥ 0) (see p 8609 col 1 through col 2 para 1, Table 2).  (Limitation of claims 14 and 24).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included the method of performing melting curve analysis and generating kinetic signature using the data of measured fluorescence signals obtained during asymmetric PCR assay, as taught by Pierce in the method of Murakami in view of Lee. Pierce teaches observing having highest amplification efficiency and specificity during the exponential phase of LATE-PCR by altering the concentration-adjusted Tm of limiting primer (TmL) relative to that of excess primer (TmX) (e.g. using TmL- TmX ≥ 5) (abstract). It would have been obvious to have used a method wherein the limiting primer has a concentration-adjusted melting temperature that is equal to or greater than the excess primer as taught by Pierce in method of 
With regard to claims 28-29, Murakami teaches using 50 ng in concentration of anti-sense primer B or primer C (i.e. limiting primer) and 400 ng in concentration of sense primer A (i.e. excess primer) (p 226 col 1 para 1).
Pierce teaches determining the value of target nucleic acid sequences (e.g. double-stranded DNA) via the detected fluorescence values obtained from the PCR-amplification and the associated curve generated (Figure 1-4, see p 8611 col 1-2). Pierce also teaches that each curve depicts the mean fluorescence increase for replicate samples at each tested value of TmL –TmX [TmL is Tm of limiting temperature, TmX is Tm of excess temperature], using one of six different limiting primers (always at 50 nM) with the same excess primer (always at 1,000 nM) (see p 8611 col 1-4, Figure 1-2). This indicate using the limiting primer which is present at an initial concentration of less than 1 µM and excess primer which is present at an initial concentration of at least 2 times greater than limiting primer.  
Response to Argument
The response traverses the rejection on pages 8-11 of the remarks mailed on 02/24/2022. 
 	With regard to 103 rejection over Ongagna-Yhombi in view of Gentile, the response mentions amending the claims. The response asserts that “Ongagna-Yhombi does not disclose "generating a kinetic signature", much less, "subjecting said generated kinetic signature to curve fitting", as recited by claim 1” and “Gentile fails to 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, this response has been thoroughly reviewed. The response is directed to the amendments. The rejection has been modified with an additional reference and the rejection has clearly addressed the limitation of the claim, accordingly with amendments. The rejection is maintained. 
With regard to 103 rejection over Murakami in view of Pierce, the response mentions amending the claims. The response asserts that “Murakami does not teach "generating one or more kinetic signatures". See Office Action at p 15. Because Murakami fails to teach, disclose, or suggest "generating one or more kinetic signatures," Marukami also fails to teach, disclose or suggest "making a determination as to whether each of said plurality of target nucleic acid analytes is present based on said one or more generated kinetic signatures, wherein said making said determination comprises subjecting said one or more generated kinetic signatures to curve fitting," as recited by claim 12 as amended’.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, this response has been thoroughly reviewed. The response is directed to the amendments. The rejection has been modified with an additional reference and the rejection has clearly addressed the limitation of the claim, accordingly with amendments. The rejection is maintained.
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/W.T.J./Examiner, Art Unit 1634            

/JULIET C SWITZER/Primary Examiner, Art Unit 1634